Title: Catullus No. VI, [22 December 1792]
From: “Catullus”,Hamilton, Alexander
To: 



[Philadelphia, December 22, 1792]

For the GAZETTE of the UNITED STATES.
If perseverance can supply the want of judgment, Mr. Jefferson has an excellent advocate in the writer of his “Vindication.” But I mistake, if his last attempt is not found to involve still more deeply the character he wishes to extricate.
To repel the imputation on Mr Jefferson, arising from the advice which he gave to Congress respecting the debt to France; he not only labors to shew, that taken in all its circumstances it is not of the exceptionable complexion under which it has been represented, but endeavors to infuse a belief, that the sense of the extract originally communicated, has been altered by the interpolation of certain words as well as by the suppression of a part of the paragraph, from which the extract is derived.

It will strike the most careless observer, as not a little extraordinary that a person (who by undertaking to state the contents of a letter, with precise accuracy, and even to detect a minute verbal deviation, must be understood to have access to the original)—should instead of submitting to the public eye a literal transcript of that original, content himself with giving his own paraphrase of it, and should expect that this would be accepted, upon the strength of his assurance, that it exhibits the genuine contents of the letter, on the point in dispute contained in one paragraph only—“That the arrangement of the idea is the same, and that in substance, nothing has been added to, or taken from it,” thus modestly offering his own construction of substance, the very thing in question, for the thing itself.
That the extract, as given by me, is correct in every material expression, is proved by the statement in the Vindication. That it is literally correct, I must continue to believe until something more to be depended upon than constructive substance, is offered in lieu of it.
The information I possess, is drawn from two sources; one a memorandum in the handwriting of a friend which was given to me as an exact transcript of the words of the letter, and which was copied verbatim, in the second of these papers; the other, a document of unquestionable authenticity, not long since consulted, which states the contents of Mr. Jefferson’s letter in the following form:
Mr. Jefferson suggests that “if there is a danger of the public payments not being punctual, whether it might not be better that the discontents which would then arise, should be transferred from a court, of whose good will we have so much need to the breasts of a private company.”
“That the credit of the United States is sound in Holland, and that it would probably not be difficult to borrow in that country the whole sum of money due to the court of France; and to discharge that debt without any deduction, thereby doing what would be grateful to the court, and establishing with them a confidence in our honor.”
This statement in the document alluded to, serves to confirm the memorandum, in form as well as substance. Speaking in the third person, it represents Mr. Jefferson as suggesting, “whether it might not be better, &c.” whence it is natural to infer, that speaking in the first person in the letter, the terms are, “I submit whether it may not be better, &c.”
The form of conveying the idea by way of question, is common to both vouchers; and the word “whether,” which is also common to both, presupposes the words “I suggest,” or “I submit,” the last being the most accurate, and in that view the most likely to have been used.
It is observable, also, that the same statement disconnects the two propositions, and gives them a distinct and independent aspect. The conjunction “But,” which is alledged to be in the original, does not appear in that statement.
It is possible, nevertheless, that some immaterial departures from literal precision, may have found their way into the transcripts, which are relied upon. But while this concession, as a bare possibility is made, it is not intended as an escape from a rigorous responsibility for the essential accuracy of the disclosure. If there be in what has been communicated as a literal extract, any expression the least material, tending to the crimination of Mr. Jefferson, which is not to be found in the original, it is admitted to be inexcusable. But not having been possessed of the original, as has been several times stated, any accidental variation of expression, not affecting at all the sense of the quotation, or not affecting it disadvantageously to Mr. Jefferson, cannot be admitted to be of moment; in regard either to the merits of the discussion or to the fairness of procedure. To press such a variance, as an objection, is to cavil, and to betray a consciousness of weakness.

Now, it happens, that the variance, which is alledged to exist, if it had any influence upon the meaning of the passage, has one favorable to Mr. Jefferson; taking it for granted, that his Apologist has given a true account of it. This will be seen by carefully contrasting the phraseology in the two cases.
The extract, as stated by me, is in these words—“If there is a danger of the public payments not being punctual, I submit whether it may not be better, that the discontents which would then arise, should be transferred from a Court, of whose good will we have so much need, to the breasts of a private company.”
The statement in the vindication represents, that Mr. Jefferson, “Having stated the proposition as above (referring to the proposition for the purchase of the debt) observes further upon it, in its relation to this country, that if there be a danger our payments may not be punctual, it might be better, that the discontents which would then arise, should be transferred from a court, of whose good will we have so much need, to the breasts of a private company.”
All the material and exceptionable phrases are the same in the two statements. The only difference between them is, that in the first Mr. Jefferson is made to submit in the modest form of a question, “whether it might not be better.” the identical sentiment or advice, which, in the last, he is made to convey in the affirmative tone of an observation, that “it might be better”—The last mode of expression is certainly stronger than the first, and if the sentiment conveyed be, as it undoubtedly is, an improper one, the censure due to it is encreased by the greater degree of decision with which it is expressed, as being an indication of a more decided state of mind concerning it. This remark, which might otherwise appear nice and critical, is naturally drawn forth by the attempt to have it understood, that the words “I submit whether,” which are said to have been interpolated, have an influence upon the sense of the clause injurious to Mr. Jefferson.
   
   The words “might not be better,” are also said to have been interpolated—though all but the “not” are in the quotation made by the Vindicator; a specimen of his accuracy.


The result is, that the alteration of terms said to have been made, if real, must have been casual, because it either does not vary the sense, or varies it favorably to Mr. Jefferson: and consequently that the charge which has been brought, rests upon him in its primitive force, unmitigated by the alledged change of terms.
In like manner admitting the statement of what is said to follow as a part of the same paragraph, to be truly represented in the vindication—it either corresponds with the view I have heretofore given of the matter, or it implicates Mr. Jefferson in greater reprehensibility than has been yet charged upon him. If either presents an alternative proposition predicated upon the supposition of a state of things different from that which is the base of the first, namely, the danger of a deficiency of means for punctual payment, and in that case does not derogate from the first; or proceeding upon the supposition of the same state of things, it contains advice to Congress to avail themselves of the yet sound state of their credit in Holland, treacherously to induce individuals upon the invitation of the government to lend them money on the ordinary terms, for the purpose of making full payment to France, in order to guard her from loss, and preserve her confidence, in direct contemplation of not being able to render the stipulated justice to those individuals. If this was the advice of Mr. Jefferson, it leaves his conduct without even those slight extenuations which have been supposed to afford a semblance of apology. It takes away the feeble pretexts deduced from the offer having originated with the Company, and from their gaining a considerable boom in the first purchase.
The last, I acknowledge, is the construction best warranted by the structure of the paragraph as delineated in the vindication. This, as it there stands, would be the most obvious and natural reading. If there be a danger that our payments may not be punctual, it may be better that the discontents which would then arise should be transferred from a Court of whose good will we have so much need to the breasts of a private company. But still it has occurred to me that we may do what is preferable to accepting the proposition of the Dutch Company. We may find occasion to do what would be grateful to the Court of France, and establish with them a confidence in our honor. Our credit is good in Holland—may it not be possible then to borrow there the four and twenty millions due to France, and pay them the whole debt at once. This, besides transferring the discontents, to be expected from the want of punctual payments, from the Court of France, to the breasts of individuals would have the farther advantage of saving that court from any loss on our account. It is in this sense only, that the first suggestion can be considered as over-ruled by, or absorbed in the last, and that Mr. Jefferson can be said to have discountenanced the proposition made by the Dutch Company. If this be the meaning intended to be contended for, no pains will be taken to dispute it; and the comment will be left to Mr. Jefferson’s most partial admirers.
The writer of the vindication continues to insist, that Mr. Jefferson was only the vehicle of communication, assigning as reasons for this assertion that the transaction had taken place between the parties, before any mention was made of it to him, and that in communicating it to Congress he only made known to that body the desire both of the company and of the French Court; That the opinion which he gave arose out of the proposition, was in furtherance of the views of the parties, and that in fact no decision could be formed on it, either by the Congress, or himself, without a comparison of the parties as creditors of the United States. But these reasons do not prove that Mr. Jefferson was only the vehicle of communication; they prove the contrary; that he was both the vehicle of communication, and the patron, though not the author of the proposition. The precise difference between being the mere vehicle, and being both the vehicle and the patron of a proposition consists in this; that in the first case the agent does nothing more than communicate the proposition—in the last he gives an opinion arising out of it, in furtherance of the views of the proposers; which is exactly, what is acknowledged to have been done by Mr. Jefferson.
The plea that there could be no immorality or indelicacy, in espousing a proposition coming from the parties interested, amounts to nothing. The charge is not, that advice was given to accede to the proposition; but that advice was given to accede to it upon a ground which was dishonorable and unjust. It is the condition upon which the acceptance is advised, that constitutes the culpability.
In No. 4. of the vindication, the attack upon Mr. Jefferson is said to proceed from private revenge. In No. 5. it changes its nature, and becomes an attack upon principles; a monarchical plot against the republican character of the community. How long, and how often are the people of America to be insulted with this hypocritical rant? When will these political pharisees learn, that their countrymen have too much discernment to be the dupes of their hollow and ostentatious pretensions? That the citizens of the United States know how to distinguish the men who serve them, from those who only flatter them, the men who have substantial claims to their confidence, from those who study to conceal the want of qualities, really solid and useful, under the mask of extraordinary and exclusive patriotism and purity?
It is curious to observe the pathetic wailings which have been produced by the animadversions in these papers. It would seem as if a certain party considered themselves as the sole and rightful censors of the Republic; and every attempt to bestow praise or blame not originating with them, as an usurpation of their prerogative, every stricture on any of their immaculate band as a breach of their privilege. They appear to think themselves authorized to deal out anathemas, without measure, or mercy, against all who dare to swerve from their standard of political orthodoxy, which are to be borne without retaliation or murmur. And if any system of either shews itself, they are sure to raise the dismal cry of persecution; themselves the first to assail, and the first to complain. But what is not permitted to men who have so clearly established a title, little less than divine, to a monopoly of all the patriotic virtues!
The only answer, which is due to the feint of offering to enter into arrangements, for ascertaining whether the writer of these papers has in the instance under consideration been guilty of misrepresentation—and the breach of an official duty—is to remind the public that in my first paper I declared myself willing to be known on proper terms to the officer concerned. To this I adhere, in the spirit of the original intimation, but I deem a personal disclosure to any subaltern of his, improper; nor do I perceive that it is in the present case necessary to an investigation of facts. The writer of the vindication admits in substance what is alledged, and as to his collateral statements, it has been shewn that they imply more blame on the character meant to be exculpated, than was originally charged. I forbear any comment on the indecency of naming upon conjecture the person who has been named as the author of these papers, or upon the palpable artifice of making an avowal of them, by that particular person, the condition of a disclosure of the name of the writer of the vindication. Indecency and artifice are the proper weapons of such adversaries.

CATULLUS.

